DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 01 Jul 2021; and claims benefit of provisional application 63/047,892, filed 02 Jul 2020.

Claims 120-134, 137, 142-143, 147-148, 153, 155, and 161-162 are pending in the current application. Claims 125-132, drawn to non-elected inventions, are withdrawn. Claims 120-124, 133-134, 137, 142-143, 147-148, 153, 155, and 161-162 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 120-124, 133-134, 137, 142-143, 147-148, 153, 155, and new claims 161-162, in the reply filed on 19 Aug 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 125-132 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 Aug 2022.

Applicant's election of species of the first modified polysaccharide component is starch modified with succinic acid and N-oxysulfosuccinimidyl groups and the second modified polysaccharide component is starch modified with glycine in the reply filed on 19 Aug 2022 is acknowledged.  
Search and examination has expanded to include the species of 
    PNG
    media_image1.png
    179
    455
    media_image1.png
    Greyscale
or a first modified polysaccharide component is starch modified with epichlorhydrin and the second modified polysaccharide component is starch modified with the 2-hydroxypropylamino group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 120 and 122 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (US 2009/0062233, published 05 Mar 2009, provided by Applicant in IDS filed 03 May 2022).
Ji et al. discloses a modified starch material for biocompatible hemostasis, biocompatible adhesion prevention, tissue healing promotion, absorbable surgical wound sealing and tissue bonding. (abstract) Ji et al. discloses the embodiment of a carboxymethyl starch, (page 3, paragraph 51) or an uncrosslinked starch functionalized with electrophilic carboxy groups which are capable of reacting with amine groups meeting limitations of claim 120. Ji et al. discloses specifically, the described modified starch contains one or more groups of pre-gelatinized starch, acid modified starch, dextrin, oxidized starch, esterified starch, etherified starch, and cross-linked starch, (page 3, paragraph 44) where dextrin meets the structural limitations of a hydrolyzed starch meeting limitations of claim 120. Ji et al. discloses the chemical modifying as described above includes acidolysis, oxidation, esterification, etherification, cross-linking, chemical agent grafting, (page 7, paragraph 126) implying the acid modified starch is modified by acidolysis or acid-catalyzed hydrolysis to give a hydrolyzed starch meeting limitations of claim 120. Ji et al. discloses a hemostatic material where preferable weight ratios of the modified starch to other biocompatible hemostatic materials include 95:5, 90:10, and 50:50, (paragraph 156 spanning pages 8-9) meeting limitations of claim 122. 

Claims 120 and 122 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Polymer Degradation and Stability, 2017, 137, p75-82, cited in PTO-892).
Li et al. discloses a starch hydrogel synthesized via thiol-ene click reaction between thiol starch (St-SH) and allyl starch (AS). (page 75, abstract) Li et al. discloses cornstarch was treated with concentrated HCl in a mixture of ethanol and water at 70 °C, (page 76, left column, paragraph 4) interpreted as hydrolyzing the starch. Li et al. discloses the synthesis of St-COOH in which starch is reacted with imidazole and succinic anhydride, precipitating the product, washing the precipitate, and vacuum drying the product, (page 76, right column, paragraph 2) interpreted as isolating the modified polysaccharide comprising a hydrolyzed, uncrosslinked starch functionalized with the COOH group and implying the purified polysaccharide is 100% of the starch. Li et al. discloses the COOH group is capable of reacting with the amine group of L-cysteine. (page 78, figure 1) Therefore the isolated St-COOH product disclosed in Li et al. meets all limitations of claims 120 and 122.

Claims 134, 147-148, 153 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delval et al. (Carbohydrate Polymers, 2005, 60, p67-75, cited in PTO-892).
Delval et al. discloses starch-based polymers were prepared by a crosslinking reaction of starch-enriched flour using epichlorohydrin as a crosslinking agent in the presence of NH4OH. (page 67, abstract) Delval et al. discloses the reaction scheme of the starch-enriched flour in which one starch polysaccharide bearing a hydroxyalkyl group functionalized with an amine reacts with a starch polysaccharide bearing an epoxide group capable of reacting with the amine group:

    PNG
    media_image1.png
    179
    455
    media_image1.png
    Greyscale
, (page 69, figure 1; page 68, right column, paragraph 1) implying that the reaction mixture comprises both the first and second modified starches and meeting limitations of claims 134, 147, 148, and 153. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 133-134, 147-148, and 153 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (RSC Adv., 2015, 5, p25014-25050, cited in PTO-892) in view of Delval et al. (Carbohydrate Polymers, 2005, 60, p67-75, cited in PTO-892).
Das et al. teaches hydrogels and their classifications along with the synthesis and properties of biopolymer-dextrin based crosslinked hydrogels. (page 25014, abstract) Das et al. teaches applications of polysaccharide based hydrogels is known in various fields, including biomedical applications such as drug delivery and wound dressing, and industrial applications such as wastewater treatment and chromatography. (page 25017, right column, paragraphs 2-4 and figure 4) Das et al. teaches in the field of chemically crosslinked hydrogels polysaccharides like starch and its derivatives, cellulose, dextrin, dextran, chitosan, agar, alginate, guar gum, hyaluronan etc. were chemically crosslinked with crosslinkers in the presence of an initiator or radiation to form chemically crosslinked hydrogels. (page 25019, right column, paragraph 3) Das et al. teaches various crosslinking chemistry is known in the art (section 3.3.2 spanning page 25026, right column to page 25028, right column) Das et al. teaches dextrin is a low molecular weight saccharine polymer, produced by acid and/or enzymatic partial hydrolysis of starch or glycogen. It has the same general formula as starch, but smaller and less complex. Dextrin with the same DE can exhibit different characteristics of hygroscopicity, fermentability, viscosity, sweetness, stability, gelation, solubility, and bioavailability, which may be because of the different structural features. Dextrin is an inexpensive raw material, generally regarded as safe (GRAS). It is a widely used material with a variety of applications such as in adhesives, foods, textiles and cosmetics. (page 25031, right column, paragraphs 3-4) 
Das et al. does not specifically disclose 
Delval et al. teaches as above. 
 It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Das et al. in view of Delval et al. in order to select the method of chemical crosslinking of the dextrin taught by Das et al. to be the chemical crosslinking taught by Delval et al. One of ordinary skill in the art would have been motivated to combine Das et al. in view of Delval et al. with a reasonable expectation of success because Das et al. teaches equivalence between the polysaccharides starch and dextrin and that dextrin is a low molecular weight saccharine polymer produced by hydrolysis of starch, Das et al. teaches chemical crosslinking of polysaccharides is known in the art, and suggests to the ordinary artisan the field of art includes biomedical applications such as drug delivery and wound dressing and industrial applications such as wastewater treatment and chromatography, and Delval et al. teaches a known chemical crosslinking for starch-based polymers. It would have been obvious to one of ordinary skill in the art to combine Das et al. in view of Delval et al. to apply the chemical crosslinking for starch-based polymers taught by Delval et al. to the dextrin based crosslinked hydrogels taught by Das et al., and to predictably expect that the reaction mixture for dextrin would comprise both the first and second modified hydrolyzed starches as claimed.

Allowable Subject Matter
Claims 123-124 are allowed.
Claims 121, 137, 142, 143, 155, and 161-162 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Ji et al. (US 2009/0062233, published 05 Mar 2009, provided by Applicant in IDS filed 03 May 2022). 
Ji et al. discloses as above.
Ji et al. does not specifically disclose the isolated modified starch material functionalized by a group as recited in claim 121 or 137. Ji et al. does not specifically disclose the dried, isolated modified starch material functionalized with N-oxysulfosuccinimidyl groups. (claim 123) Ji et al. does not disclose the dry powdered hemostatic composition comprising a modified starch material comprising a first modified polysaccharide component and a second modified polysaccharide component as recited. (claims 161-162)
It would not have been obvious to one of ordinary skill in the art before the time of the invention to modify the teachings of Ji et al. to arrive at the claimed composition with a reasonable expectation of success. Ji et al. does not provide guidance for selecting the starch material to be functionalized by the specific group as recited in claim 121, 123, or 137. Ji et al. does not provide guidance for selecting the starch material to be in combination of the specific first modified polysaccharide component and a second modified polysaccharide component as recited. Therefore the closest prior art does not teach or fairly suggest the claimed invention.

Other relevant prior art is Lim et al. (Polym. Adv. Technol., 2018, 29, p2766-2773, cited in PTO-892).
Lim et al. discloses a polysaccharide‐based nanogel composed of starch conjugated with a photosensitizing chlorin e6 (Ce6) and hydrophilic poly (ethylene glycol) (PEG). (page 2766, abstract) Lim et al. discloses Potato starch (200 mg) was pre‐activated using succinic anhydride (10 mg), DMAP (10mg), DCC (40mg), and NHS (40mg) in DMSO (20mL) containing TEA (1 mL) and pyridine (1 mL) at 25°C for 1 day and reacted with excess cystamine (250 mg) at 25°C for 1 day, producing the aminated starch (Starch‐NH2, Figure 2A). (page 2767, left column, paragraph 3) Lim et al. discloses the structure of the pre-activated starch 
    PNG
    media_image2.png
    131
    138
    media_image2.png
    Greyscale
. (page 2768, figure 2A)
Lim et al. does not specifically disclose the pre-activated starch isolated or dried and isolated and functionalized with N-oxysulfosuccinimidyl groups. (claim 120, 123)
It would not have been obvious to one of ordinary skill in the art to modify the teachings of Lim et al. in a manner that arrives at the claimed invention. MPEP 2144.09 at VI. provides “Similarly, if the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses. In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984).” In this case Lim et al. discloses the pre-activated starch as an intermediate in the production of a final product and discloses the pre-activated starch is further reacted with cystamine, and does not provide guidance for why one of ordinary skill in the art would stop the reference synthesis to investigate the intermediate compound. 

Conclusion
Claims 123-124 are allowed.
Claims 121, 137, 142, 143, 155, and 161-162 are objected to as being dependent upon a rejected base claim.
The application is not currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623